                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



        George Jasper Price,                            Case No. 3:17-cv-01357

                        Plaintiff

        v.                                              MEMORANDUM OPINION
                                                            AND ORDER

        Warden Neil Turner, et al.,

                        Defendants




                                      BACKGROUND AND HISTORY


        Pro se Plaintiff George Jasper Price filed this action under 42 U.S.C. § 1983 against North

Central Correctional Institution (“NCCI”) Warden Neil Turner, Management and Training Corp.,

NCCI Nurse Riano, NCCI Health Care Administrator Vicki Donahue, and John Does # 1-5. In the

Complaint, Plaintiff alleges he did not get prompt medical attention for injuries he sustained in a fall.

He asserts claims for deliberate indifference to serious medical needs and retaliation for filing past

grievances. He seeks monetary and injunctive relief.


        Plaintiff alleges he fell from the top bunk in his cube while cleaning his air conditioning vent

on May 16, 2017 at approximately 8:00 a.m. He hit both of his arms, his head, and his left shoulder.

He sustained cuts, scrapes, and bruises, particularly to his right elbow and forearm. He informed

Corrections Officer Coulson of his fall and Coulson called the medical department. He spoke with
Nurse Riano, telling him Plaintiff fell from the top bunk, was scraped up and badly bruised. Riano

indicated he would call Coulson back with instructions on how to proceed. Sergeant Giles came

into the area fifteen minutes later and waited with Plaintiff and Coulson for Riano’s call. Riano

called back at 8:30 a.m. instructing Coulson to have Plaintiff fill out a Health Service Request form.

Giles took the phone and indicated to Riano that Plaintiff’s injuries required immediate attention.

Riano then told Giles to send Plaintiff to the medical department at 2:00 p.m.


        Plaintiff reported to the medical department at the appointed time. His elbow and his right

arm were x-rayed. Dr. Wilson reviewed the films. Plaintiff contends she indicated he had sustained

bone damage and instructed the nurse to put his arm in a splint. He claims he saw Dr. Wilson the

following day and this time she told him that his x-rays were negative. He suspects a cover up by

the medical department and contends if he obtained another x-ray or MRI it would show his arm

was broken.


        Plaintiff believes John Doe #1 told Riano to instruct Plaintiff to fill out a Health Services

Request form. He alleges that person and/or Riano violated his Eighth Amendment rights. He

further asserts Management & Training Corp., Warden Turner, Health Care Administrator

Donahue, and NCCI are liable for the acts and omissions of their employees under the doctrine of

respondeat superior. He further contends Donahue should be aware from his grievances that her staff

did not follow medical protocol. He asserts she therefore is retaliating against him for filing prior

grievances. He asks me to order the Defendants to take him to a hospital for treatment, and award

him monetary damages.


                                        STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

                                                    2
lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


        A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id. In reviewing a Complaint, I must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


        As an initial matter, 42 U.S.C. § 1983 will not support a claim based upon a theory of

respondeat superior alone. Polk County v. Dodson, 454 U.S. 312, 325 (1981). Supervisory officials may be

deemed liable for the unconstitutional actions of subordinates only when those actions are the result

of official policies or customs. Monell v. Dept. of Social Services, 436 U.S. 658 (1978). Monell extends to

patterns of misconduct in which the supervisor acquiesced. Hays v. Jefferson County, Ky., 668 F.2d 869

(6th Cir. 1982). See also, Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984) (requiring a showing that

the supervisor encouraged the specific misconduct or in some way directly participated in it). In this

case, Plaintiff specifically states he is asserting claims against Management & Training Corp., Warden

                                                     3
Turner, Health Care Administrator Donahue, and NCCI for the acts and omissions of their

employees under the doctrine of respondeat superior. He cannot sustain a claim against these

Defendants for the actions of their employees under that theory.


        In addition, Plaintiff first contends Riano and/or John Doe #1 violated his Eighth

Amendment rights by failing to immediately send a cart to bring him to the medical department

when they received the call from Coulson. The Eighth Amendment imposes a constitutional

limitation on the power of the states to punish those convicted of crimes. Punishment may not be

“barbarous” nor may it contravene society’s “evolving standards of decency.” Rhodes v. Chapman,

452 U.S. 337, 346 (1981). The Eighth Amendment, therefore, prohibits conduct by prison officials

that involves the “unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th

Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S. at 346). The Eighth Amendment protects inmates

by requiring that “prison officials ... ensure that inmates receive adequate food, clothing, shelter, and

medical care, and ... ‘take reasonable measures to guarantee the safety of the inmates.’ ” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). This,

however, does not mandate that a prisoner be free from discomfort or inconvenience during his or

her incarceration. Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452

U.S. at 346). In sum, the Eighth Amendment affords the constitutional minimum protection against

conditions of confinement which constitute serious health threats, but does address those conditions

which cause the prisoner to feel merely uncomfortable or which cause aggravation or annoyance.

Hudson v. McMillian, 503 U.S. 1, 9-10 (1992) (requiring extreme or grave deprivation).


        The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework for

courts to use when deciding whether certain conditions of confinement constitute cruel and unusual

punishment prohibited by the Eighth Amendment. A Plaintiff must first plead facts which, if true,

establish that a sufficiently serious deprivation has occurred. Id. Seriousness is measured in


                                                    4
response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S. 1, 8 (1992).

Routine discomforts of prison life do not suffice. Id. Only deliberate indifference to serious

medical needs or extreme deprivations regarding the conditions of confinement will implicate the

protections of the Eighth Amendment. Id. at 9. A plaintiff must also establish a subjective element

showing the prison officials acted with a sufficiently culpable state of mind. Id. Deliberate

indifference is characterized by obduracy or wantonness, not inadvertence or good faith error.

Whitley v. Albers, 475 U.S. 312, 319 (1986). Liability cannot be predicated solely on negligence. Id. A

prison official violates the Eighth Amendment only when both the objective and subjective

requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994)


        Plaintiff fails to establish the subjective element of his cause of action. He contends Riano

and John Doe #1 failed to recognize that Plaintiff required immediate medical attention. Riano

received a call from Coulson informing him that Plaintiff had fallen from a top bunk and sustained

some scrapes, cuts and bruises. Riano took thirty minutes to respond to the call and then suggested

Plaintiff fill out a health care request form. When Coulson indicated his injuries were potentially

more serious, Riano scheduled an appointment for him at 2:00 p.m. The subjective element requires

a showing the Defendant knew of, and acted with deliberate indifference to, an inmate’s health or

safety. Wilson, 501 U.S. at 302-03. Deliberate indifference “entails something more than mere

negligence.” Farmer, 511 U.S. at 835. This standard is met if “the official knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Flanory v. Bonn, 604 F.3d 249, 253-55 (6th Cir. 2010) (quoting Farmer, 511 U.S. at 837).

Here, Plaintiff does not allege sufficient facts to suggest Riano or John Doe actually drew the

inference that a substantial risk of serious harm existed. They were acting upon information they

received second hand. At best, their actions could be described as negligent. Negligence will not

support a claim under the Eighth Amendment.
                                                   5
        Finally, Plaintiff contends Donahue retaliated against him for filing grievances in the past.

He states he filed grievances with regard to this incident, and Donahue was therefore aware that her

staff did not follow proper protocol concerning his fall. He then concludes, without explanation,

that this proves she engaged in retaliation. This claim is stated solely as a legal conclusion and does

not contain sufficient facts to meet federal notice pleading requirements. Plaintiff does not allege

any facts to suggest a connection between past grievances he filed and Donahue. A pleading that

offers legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Iqbal, 556 U.S. at 678.


                                             CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleadings to determine their legal

viability, I conclude they fail to state a claim upon which relief may be granted. Therefore, this

action is dismissed pursuant to 28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith. This case is closed.


        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   6
